Title: From George Washington to Samuel Mickle Fox, 26 June 1799
From: Washington, George
To: Fox, Samuel Mickle



Sir,
Mount Vernon 26th June 1799

I thank you for the prompt answer to my enquiries respecting Ritchie and Shreves Bonds, deposited in the Bank of Pennsylvania for collection.
I pray you to inform me, whether the circumstances attending the deposit of the $250 to Mr Ross’s credit—my Agent as he was called—were such as to enable me to transfer or rather would authorise the Bank to pay, the same to my draught, or not.
If nothing since the date of your last has been heard from Shreve or the representatives of M. Ritchie to good effect—nor from Mr Ross, you would oblige me by forwarding the letter enclosed to the last named Gentleman.
It would distress me to be obliged to put the judgment Bonds of the above named persons in Suit, but necessity will drive me to it if I cannot obtain payment, & shortly, without.
I thank you for the tender of the Services of the Institution over which you preside & am Sir—Yr Obedt H. Servt

Go: Washington

